     Case 8:17-cv-01375-PD Document 39 Filed 03/04/21 Page 1 of 1 Page ID #:2616




1      Troy D. Monge, Esq.
       Law Offices of Martin Taller, APC
2      2300 E. Katella Ave, Suite 440
3      ANAHEIM, CALIFORNIA 92806
       TELEPHONE (714) 385-8100
4
       FACSIMILE (714) 385-8123
5      troymonge@hotmail.com
6
       Attorney Bar #217035
7      Attorneys for Susana B. Solis
8
9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
        SUSANA B. SOLIS,                       )   No. SACV 17-01375 FFM
12                                             )
13           Plaintiff,                        )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
14                  v.                         )   ATTORNEY FEES AND
15                                             )   EXPENSES, PURSUANT TO 28
       ANDREW M. SAUL,                         )   U.S.C. § 2412(D), AND COSTS
16
       Commissioner of Social Security,        )   PURSUANT TO 28 U.S.C. § 1920
17                                             )
18           Defendant.                        )
                                               )
19
             Based upon the parties’ STIPULATION FOR THE AWARD AND
20
       PAYMENT OF ATTORNEY FEES AND EXPENSES PURSUANT TO THE
21
       EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d), AND COSTS
22
       PURSUANT TO 28 U.S.C. § 1920, IT IS ORDERED that fees and expenses in
23
       the amount of $10,402.00 as authorized by 28 U.S.C. § 2412, and costs in the
24
       amount of $0.00 as authorized by 28 U.S.C. § 1920, be awarded subject to the
25
       terms of the Stipulation.
26     Dated: March 04, 2021
27                                 __________________________________________
                                   THE HONORABLE PATRICIA DONAHUE
28
                                   UNITED STATES MAGISTRATE JUDGE
